Citation Nr: 0528269	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  03-01 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a low back disorder, 
claimed as intervertebral disc syndrome.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active duty service from March 1981 
until March 1985.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from a July 
2002 rating decision of the VA Regional Office (RO) in Togus, 
Maine that denied service connection for a low back disorder.  

The veteran was afforded a videoconference hearing before the 
undersigned Acting Veterans Law Judge sitting at the Board in 
Washington, DC.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he injured his back in service and 
has continued to have residuals thereof which have culminated 
in a low back intervertebral disc syndrome.  He contends that 
service connection is thus warranted.

Review of the service medical records discloses that the 
veteran was treated for low back complaints of several days' 
duration in March 1981, approximately 10 days after entering 
active duty.  He gave a history of acute low back pain that 
lasted two weeks, after heavy lifting at work one year 
before, resulting in his having to quit the job.  The veteran 
related that he had back pain off and on since that time upon 
heavy lifting.  A diagnosis of myofascial back pain was 
rendered for which he was placed on profile for a little over 
a week.

The post service record contains clinical documentation from 
the Portsmouth Hospital dated in October 1985, a number of 
months after the veteran was discharged from service, 
indicating that he was struck from the rear by another car 
resulting in neck pain, tenderness and stiffness.  A 
diagnosis of cervical strain was rendered.  

Clinic notes dated in January 1990 from Occupational Health 
at Naval Medical Clinic show that the veteran sustained back 
muscle strain injury after lifting and pulling an object 
weighing 50 to 70 pounds during the course of his employment 
at the Portsmouth Naval Shipyard.  He was placed on bedrest 
and returned to light duty one week later.

Subsequently received were private clinical records dating 
from April 1992 showing that the appellant was seen for back 
complaints one day after being broad-sided by a truck 
travelling approximately 50 miles an hour.  He was not 
wearing a seat belt at the time and was thrown into the 
passenger door.  A Portland Naval Shipyard clinical entry 
dated in July 1992 noted that he was found to be medically 
unable to perform his usual job duties due to low back pain.  
The veteran continued to receive extensive treatment and 
work-up for increasing low back pain and radicular 
symptomatology diagnosed as a herniated nucleus pulposus at 
L5-S1.  He was subsequently determined to be unable to work 
on account of low back disability, and Social Security 
benefits were awarded.  

As indicated previously, the veteran seeks service connection 
for current low back disability that he attributes to back 
pain and/or trauma in service.  The Board observes in this 
instance, however, that the appellant has had a series of 
back injuries over the years, to include a history of a back 
injury prior to entering active duty.  The record reflects 
that the veteran has not had a VA examination.  The Board is 
thus of the opinion that the appellant should be afforded an 
appropriate examination to determine the etiology of any 
current low back disability.  

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination when 
warranted, and conducting an adequate medical examination, 
including a medical opinion that takes into account the 
records of prior medical treatment.  

Additionally, as the veteran is claiming service connection 
for back disability dating from service, he should be 
contacted and requested to provide the names and addresses of 
any and all providers, including his employer, who treated 
him for back symptoms since 1985 service discharge, as well 
as furnish authorization to retrieve such records.  He should 
also be asked to provide the names of physician(s) who 
treated his back prior to service, as well as a release to 
secure such records.

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
to include the Portsmouth Naval 
Shipyard, who treated him for his back 
before and after service.  After 
securing the necessary authorizations, 
the RO should request copies of all 
indicated records and associate them 
with the claims file, if not already of 
record. 

2.  Following a reasonable period of 
time for receipt of any additional 
information requested above, the veteran 
should be scheduled for an appropriate 
VA examination to ascertain the etiology 
and onset of any current low back 
disability.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  The claims file and a copy 
of this remand should be made available 
to the physician designated to examine 
the veteran.  An adequate clinical 
history should be obtained.  After 
reviewing the record and examining the 
veteran, the examiner should opine 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that any current back disability 
is causally or etiologically related to 
service versus post-service origin 
(including a post-service motor vehicle 
accident or work accident).  In the 
event any back disability preexisted 
service, did it undergo a permanent 
increase in severity during military 
duty beyond natural progression of 
underlying disease process?  The 
examiner should comment on whether any 
low back injury in service was acute and 
transitory, or whether it developed into 
a chronic disorder.  

All examination findings, together with 
the rationale for the comments and 
opinions expressed, should be set forth 
in the report.

3.  The RO should review the above 
clinical report to ensure that the 
requirements of the foregoing paragraphs 
have been adequately satisfied.  If they 
have not, the report should be returned 
for necessary corrective action, as 
appropriate.

4.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
low back disorder.  If the benefit 
sought on appeal is not granted, the 
appellant and his representative should 
be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond 
thereto.  Thereafter, the claims folder 
should be returned to the Board for 
further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. P. HARRIS
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

